[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cleveland Metro. Bar Assn. v. King, Slip Opinion No. 2016-Ohio-8255.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-8255
           CLEVELAND METROPOLITAN BAR ASSOCIATION v. KING.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as Cleveland Metro. Bar Assn. v. King, Slip Opinion No.
                                   2016-Ohio-8255.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—Stayed
        suspension.
  (No. 2016-0845—Submitted August 17, 2016—Decided December 21, 2016.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2015-046.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Matthew Joseph King of Cleveland, Ohio, Attorney
Registration No. 0067189, was admitted to the practice of law in Ohio in 1996. On
July 18, 2016, we suspended King’s license to practice law on an interim basis
following his June 17, 2016 felony convictions for money laundering and attempted
                                  SUPREME COURT OF OHIO




money laundering. In re King, __ Ohio St.3d __, 2016-Ohio-4986, __ N.E.3d __.
See also United States v. King, N.D.Ohio No. 1:15 CR 381 (June 17, 2016).
        {¶ 2} Before his conviction, in an amended four-count complaint filed with
the Board of Professional Conduct on March 10, 2016, relator, Cleveland
Metropolitan Bar Association, charged King with failing to inform three clients that
he did not carry professional liability insurance, failing to provide competent
representation to one of those clients, and failing to cooperate in all three ensuing
disciplinary investigations. On the day of the formal hearing, however, the chair of
the panel appointed to hear the case granted relator’s motion to withdraw the
alleged violations in Count 3 concerning competent representation and professional
liability insurance.
        {¶ 3} At the hearing, the parties submitted stipulated findings of fact,
misconduct, and aggravating and mitigating factors, as well as 11 stipulated
exhibits. The panel adopted the parties’ stipulations, finding that King twice
violated Prof.Cond.R. 1.4(c) (requiring a lawyer to inform the client if the lawyer
does not maintain professional liability insurance and obtain a signed
acknowledgment of that notice from the client) and failed to comply with relator’s
investigation in all three client matters in violation of 8.1(b) (prohibiting a lawyer
from knowingly failing to respond to a demand for information by a disciplinary
authority during an investigation) and Gov.Bar R. V(9)(G). The panel adopted the
parties’ recommendation that King be suspended from the practice of law for six
months, with the entire suspension stayed on conditions. The board adopted the
panel’s report in its entirety.
        {¶ 4} We adopt the board’s report and suspend King from the practice of
law for six-months, with the entire suspension stayed on the conditions
recommended by the board.




                                            2
                                 January Term, 2016




                                     Misconduct
        {¶ 5} In August 2014, King agreed to represent Brian Simms and Edward
Ackles in separate legal matters. King failed to inform these clients in a separate
writings, signed by them, that he did not carry professional liability insurance of at
least $100,000 per occurrence and $300,000 in the aggregate.
        {¶ 6} In November and December 2014, relator sent a total of four letters
to King at the address listed for him with the Office of Attorney Services requesting
his written response to grievances filed by Simms and Ackles. King did not respond
to those letters or to additional inquiries that relator sent to his parents’ home, where
he also resided, although he later acknowledged that he had received the grievances
there. During a March 27, 2015 telephone call, relator asked King to provide
documentation and written responses to the grievances during the week of April 13,
2015, but King did not comply with that request.
        {¶ 7} Relator wrote to King in August, September, and November 2015
requesting his written response to a grievance filed by a third client, Frank Rogers.
King called relator on December 2, 2015, to acknowledge that he had not responded
to Rogers’s grievance and stated that he would email his response that day—but
relator never received a response. King met with relator on December 7, 2015, to
discuss the Ackles and Simms grievances. At that time, he provided relator with a
copy of his March 19, 2015 Ohio Lawyers Assistance Program (“OLAP”) contract.
Although King said that he would provide a written response to the Rogers
grievance, he never did.
        {¶ 8} The parties stipulated and the board found that King’s conduct in the
Simms and Ackles matters violated Prof.Cond.R. 1.4(c) and that his failure to
respond to relator’s inquiries in all three grievances violated Gov.Bar V(9)(G) and
Prof.Cond.R. 8.1(b).
        {¶ 9} We adopt the board’s findings of fact and agree that King’s conduct
violated Prof.Cond.R. 1.4(c) and 8.1(b) and Gov.Bar R. V(9)(G).




                                           3
                             SUPREME COURT OF OHIO




                                     Sanction
       {¶ 10} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties the lawyer violated, relevant
aggravating and mitigating factors, and the sanctions imposed in similar cases. See
Gov.Bar R. V(13)(A).
       {¶ 11} As aggravating factors, the parties stipulated and the board found
that King had engaged in multiple offenses and failed to cooperate in the
disciplinary process. See Gov.Bar R. V(13)(B)(4) and (5). The only mitigating
factor was the absence of a prior disciplinary record, Gov.Bar R. V(13)(C)(1),
although since the board issued its report, we have suspended King’s license to
practice law in Ohio on an interim basis due to his felony conviction.
       {¶ 12} In addition, the board found that King had not acted with a dishonest
or selfish motive, appeared to have a good character or reputation apart from the
charged misconduct, had provided his services to court-appointed clients pro bono,
had provided a frank, candid, and contrite acknowledgment of his wrongful
conduct, and had attempted, but failed, to comply with the requirements of
Prof.Cond.R. 1.4(c) by including a paragraph in his fee agreement stating that he
did not carry professional liability insurance. The board also noted that at the time
of his misconduct, not only was King’s wife divorcing him, but she had also
emptied his home and his bank accounts before moving to Ireland. King lost his
home, felt compelled to relocate his law practice, and—just two weeks before the
hearing in this matter—lost his father, who had been ill for some time. The board
determined that King had self-medicated with alcohol during this period and that
he had entered into an OLAP contract to address this problem—though he was not
compliant with his contract at the time of the hearing.
       {¶ 13} We have publicly reprimand attorneys who have failed to provide
their clients with notice that they do not carry professional liability insurance as
required by Prof.Cond.R. 1.4(c). See, e.g., Columbus Bar Assn. v. Roy, 143 Ohio




                                         4
                                 January Term, 2016




St.3d 60, 2015-Ohio-1190, 34 N.E.3d 108, ¶ 7. But we have also imposed sanctions
ranging from a public reprimand to an 18-month stayed suspension on attorneys
who have violated Prof.Cond.R. 1.4(c) and engaged in additional misconduct. See,
e.g., Lorain Cty. Bar Assn. v. Nelson, 144 Ohio St.3d 414, 2015-Ohio-4337, 44
N.E.3d 268, ¶ 7, 10 (publicly reprimanding an attorney who, in addition to failing
to notify a client that he did not carry professional liability insurance, also neglected
the client’s legal matter, failed to reasonably communicate with the client, failed to
deliver all papers and property to the client upon termination of the representation,
and initially failed to cooperate in the ensuing disciplinary investigation);
Disciplinary Counsel v. Gorby, 142 Ohio St.3d 35, 2015-Ohio-476, 27 N.E.3d 510,
¶ 11, 28 (imposing a one-year stayed suspension with monitored probation on an
attorney who failed to advise her clients that she did not carry professional liability
insurance, but also deposited client funds into her client trust account and
misappropriated client funds); and Akron Bar Assn. v. Binger, 139 Ohio St.3d 186,
2014-Ohio-2114, 10 N.E.3d 710, ¶ 19, 24 (imposing an 18-month stayed
suspension on an attorney who improperly notarized documents, failed to notify his
clients that he did not carry professional liability insurance, and also led to them to
believe that he was self-insured when he was not).
        {¶ 14} Acknowledging the recent turmoil in King’s life, his efforts to
overcome his problems, and the need to protect the public from future harm, the
board recommended that we suspend King from the practice of law for six months,
all stayed on the conditions that he remain in full compliance with his OLAP
contract, complete six hours of CLE in law-office-practice management, and work
with a mentor to be selected by relator. Although we recognize that King’s license
to practice law is currently suspended on an interim basis as a result of his felony
conviction, we find that the recommended sanction is commensurate with the
sanctions we have imposed for comparable misconduct. We therefore adopt the
board’s recommended sanction.




                                           5
                             SUPREME COURT OF OHIO




        {¶ 15} Accordingly, Matthew Joseph King is hereby suspended from the
practice of law for six months, with the entire suspension stayed on the conditions
that he remain in full compliance with his OLAP contract, complete six hours of
CLE in law-office-practice management, serve a six-month period of monitored
probation in accordance with Gov.Bar R. V(21), and engage in no further
misconduct. If King does not comply with the conditions of the stay, the stay will
be lifted, and he will serve the entire six-month suspension. Costs are taxed to
King.
                                                            Judgment accordingly.
        PFEIFER, O’DONNELL, KENNEDY, FRENCH, and O’NEILL, JJ., concur.
        O’CONNOR, C.J., and LANZINGER, J., dissent and would not stay any portion
of the suspension imposed.
                              _________________
        Shapero & Green, L.L.C., Brian J. Green, and Michael I. Shapero; and
Heather M. Zirke, Bar Counsel, for relator.
        Matthew Joseph King, pro se.
                              _________________




                                        6